Day, J.
—We do not determine, nor can we properly inquire, whether the evidence submitted sustains the decree of the court below. From the issue tendered and the proof made, it appears that the defendants have no interest in the land in controversy, and that the party who has the legal title and does claim whatever interest there is adverse to the plaintiff is not made a party to the proceeding.
The deed of E. L. B. Clark to William E. Clark is a quitclaim, so that E. L. B. Clark is not liable over to William E., and is absolutely without any interest in this suit so far as the record discloses. A decree against the defendant does not advance the interests of plaintiff in any respect, or place him any nearer the desired goal than he was when he commenced the action; for, as to defendant, the decree is unavailing, and by it William E. Clark, the holder of the legal title, is not bound. Neither the court below nor this court should wade through a mass of conflicting testimony for the *562purpose of entering a decree, which, when rendered, is altogether futile. If the defect of parties be vital to the character of the petition, and of the relief asked, the objection may be insisted on at the hearing, and if the court proceeds to a decree it may be reversed for error on this account. Story’s Equity Pleadings, § 236. The judgment will be reversed and the cause remanded, with leave to plaintiff to make proper parties if he shall be so advised.
Eeversed.